Citation Nr: 0937843	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-28 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from February 1968 to February 
1970.  He died on October [redacted], 2003.  The appellant claims as 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

Although the RO characterized the issue on appeal in the 
Statement of the Case (SOC) as a claim of entitlement to 
service connection for cause of death, it is clear from the 
text of that decision, as well as the earlier rating 
decision, that the RO actually adjudicated a claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  
Furthermore, entitlement to DIC under 38 U.S.C.A. § 1318 was 
clearly argued by the appellant in her Notice of Disagreement 
and Substantive Appeal.  Accordingly, as a claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 was 
clearly adjudicated by the RO in the text of its decisions, 
and the appellant has clearly understood that claim to be the 
issue on appeal, the Board finds that the mischaracterization 
of the issue on the title page of the SOC to be harmless 
error.

The Board notes that a claim of entitlement to service 
connection for the cause of the Veteran's death was denied in 
a rating decision of December 2003.  Subsequently she 
submitted VA Forms 21-534, Application for Dependency and 
Indemnity Compensation, indicating that she was claiming that 
the cause of death was due to service.  In other 
communications, she has asserted that the Veteran's 
posttraumatic stress disorder led to his health problems.  
The Board has construed these submissions as a petition to 
reopen the claim of entitlement to service connection for the 
cause of the Veteran's death.  This claim is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  At the time of his death in October 2003, the Veteran was 
in receipt of service-connected benefits for posttraumatic 
stress disorder, evaluated as 100 percent disabling; severe 
skull asymmetry and multiple skull fractures, postoperative 
craniotomy, evaluated as 50 percent disabling; facial 
asymmetry status post multiple fractures, evaluated as 30 
percent disabling; and residuals of a gunshot wound to the 
left shoulder with asymptomatic scar, evaluated as 
noncompensably disabling.

2.  The combined evaluation for compensation was 100 percent, 
from December 31, 2001.


CONCLUSION OF LAW

The criteria for an award of DIC benefits under 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. §§ 1318, 7105 (West 
2002); 38 C.F.R. §§ 3.22, 3.105(e) (2008); Sabonis v. Brown, 
6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

As the law and not the facts are dispositive in this case, 
there is no reasonable possibility that further assistance to 
the appellant would substantiate her claim, and the 
provisions of the VCAA do not apply.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).

In any event, the Board observes that a letter dated in 
February 2004 included a discussion of the evidence and 
information necessary to support a claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1318.  Moreover, the 
appellant's representative stated in December 2006 that 
notice was not necessary, noting the specific provisions of 
the statute.

Analysis

VA pays DIC benefits to the surviving spouse of a deceased 
Veteran who was in receipt of, or entitled to receive 
compensation, at the time of his death for a service- 
connected disability that was rated totally disabling 1) if 
the disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; 2) if 
the disability was rated by the VA as totally disabling 
continuously since the Veteran's release from active duty and 
for at least 5 years immediately preceding death; or if the 
Veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b).

For purposes of this section, "entitled to receive" means 
that at the time of death, the Veteran had a service-
connected disability rated totally disabling by VA but was 
not receiving compensation because: (1) VA was paying the 
compensation to the Veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C.A. § 
5314 to offset an indebtedness of the Veteran; (3) the 
Veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA rating decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the 
Veteran's whereabouts were unknown, but the Veteran otherwise 
was entitled to continued payment based on a total service- 
connected disability rating; (7) VA was withholding payments 
under 38 U.S.C.A. § 5308 but determines that benefits were 
payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22.

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  Clarification has been provided by two 
recent decisions from the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  However, a discussion 
of the evolution of the handling of such claims is pertinent 
to the understanding of why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the Veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the Veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a later 
decision, the Court found that 38 C.F.R. § 3.22(a), as it 
existed, permitted a DIC award in a case where the Veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  Wingo 
v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the Veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the Veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (Veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.   It noted that 38 U.S.C.A. § 1311(a), which 
also has "entitled to receive" language, as interpreted in 
Hix, was virtually identical to 38 U.S.C.A. § 1318, but that 
VA interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased Veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the Veteran's survivor, that is, claims where 
no claim had been filed during the Veteran's life or the 
claim had been denied and was not subject to reopening- 
"hypothetical entitlement" claims.  Id. at 1379-80.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  In Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005), the Court did determine 
that the theory of hypothetical entitlement should be applied 
on a limited basis, i.e., only to claims pending on the date 
of the change of 38 C.F.R. § 3.22, January 21, 2000.  
However, in Rodriguez v. Peake, 511 F.3d 1147 (Fed. Circ. 
2008), the Federal Circuit reversed the decision of the 
Court, holding that the application of amended section 3.22 
to the appellee's claim did not create an unlawful 
retroactive effect because it did not retrospectively 
diminish any of her rights to benefits.  Thus, the Federal 
Circuit held that 38 C.F.R. § 3.22, as amended in 2000, did 
not have an unlawful retroactive effect and may be applied to 
claims for DIC benefits filed by survivors before the 
amendment took effect.  Accordingly, hypothetical entitlement 
is not for application in claims filed before, on, or after 
January 21, 2000.

In this case, the record reflects that the Veteran was in 
receipt of benefits for service-connected disabilities, with 
a combined evaluation of 100 percent from December 31, 2001, 
the date of receipt of a claim for increase.  The appellant 
and her representative have argued that the Veteran should 
have been considered totally disabled for a longer period.  
However, as fully discussed above, the state of the law is 
such that claims for DIC benefits under 38 U.S.C.A. § 1318 
must be adjudicated with specific regard given to decisions 
made during the Veteran's lifetime, and without consideration 
of hypothetical entitlement for benefits raised for the first 
time after a Veteran's death.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are not met, as the Veteran was not evaluated as 
totally disabled during the 10 years prior to his death.  
Further, the provisions of 38 C.F.R. § 3.22 do not preclude 
an appellant from arguing that prior rating decisions were 
clearly and unmistakably erroneous.  However, neither the 
Veteran, during his lifetime, nor the appellant successfully 
or specifically pled clear and unmistakable error in any 
rating action that would have entitled the Veteran to a total 
disability rating at any time prior to December 2001.  See 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (holding 
that any claim of CUE must be pled with specificity).  

In light of the above discussion, the Board concludes that 
the appellant's claim for DIC under 38 U.S.C.A. § 1318 must 
be denied because the Veteran did not have service-connected 
disabilities that were continuously rated as totally 
disabling for a period of 10 or more years immediately 
preceding his death.  See Tarver v. Shinseki, 557 F.3d 131 
(2009).  Entitlement to these benefits must therefore be 
denied as a matter of law.  Where, as here, the law is 
dispositive, the claim must be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).



ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


